Title: From George Washington to Major General Steuben, 2 May 1780
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von


          
            My dear Baron,
            Morris Town May 2d 1780
          
          My Nephew waits on you to present his thanks for the honor You meant to confer on him, by appointing him one of your Aids—And, at the same time to assign his reasons for declining the favor.
          If he should not be explicit in doing this, when I next have the pleasure of seeing you at head Quarters, I shall not fail to do it myself.
          Be assured my dear Sir, that I shall entertain a proper sense of the honor you intended my Nephew, and of the compliment I should have received thereby—and that I am with every sentiment of affectionate regard Yr most Obedt Servt
          
            Go: Washington
          
        